[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                               JAN 20, 2010
                             No. 09-12848                       JOHN LEY
                         Non-Argument Calendar                ACTING CLERK
                       ________________________

                         Agency No. A088-613-890

RUBEN CALMO GOMEZ,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (January 20, 2010)

Before BIRCH, PRYOR and FAY, Circuit Judges.

PER CURIAM:
       Ruben Calmo Gomez, a native and citizen of Guatemala, petitions pro se for

review of the denial of her application for asylum and withholding of removal

under the Immigration and Nationality Act and the United Nations Convention

Against Torture and Other Cruel, Inhuman and Degrading Treatment or

Punishment. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 208.16(c). The

Board of Immigration Appeals and the immigration judge denied Calmo’s

application for asylum as untimely and found that Calmo failed to establish he was

eligible for withholding of removal or relief under the Convention. We deny the

petition.

       Calmo challenges only one of the three decisions of the Board. Calmo

challenges the denial of withholding of removal. Calmo does not challenge the

denial of relief under the Convention. Calmo also does not contest the finding that

his application for asylum was untimely, which we lack jurisdiction to review.

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

       The record does not compel a finding that Calmo suffered past persecution

on account of a protected ground. Calmo alleged that other members of his family

suffered persecution, and Calmo failed to establish that their alleged persecution

occurred on account of a protected ground. Calmo testified that guerillas

kidnapped his brother, Luis, because Calmo’s father was a member of the civil

patrol, but Calmo later testified that no one had claimed responsibility for the
                                           2
kidnapping and he had assumed guerillas had been responsible because the

incident occurred “during the guerrillas’ time.” Calmo testified that his parents

had been beaten and his family had received four notes threatening the

disappearance of the “next one,” but the incidents occurred after Calmo’s father

left the civil patrol and Calmo could not identify the individuals that had been

involved. See Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1238 (11th Cir. 2006).

Calmo also testified about threatening phone calls that he had received, but the

calls were made anonymously and do not rise to the level of persecution. See

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

      The record also does not compel a finding that Calmo has a well-founded

fear of persecution on a protected ground upon return to Guatemala. Despite the

incidents involving his brother and parents, neither Calmo nor his younger siblings

were harmed. Calmo’s father has retired from civil service, and Calmo has not

been threatened for any personal activity adverse to the guerrillas. Calmo testified

that his family has remained in their hometown without incident. See Ruiz v. U.S.

Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).

      Calmo now argues that the persecution was attributable to his Mayan

ancestry, but he failed to present that argument to either the immigration judge or

the Board. “[T]he rules are clear: before proceeding to federal court, an alien must

exhaust his or her administrative remedies.” Amaya-Artunduaga v. U.S. Att’y
                                          3
Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (quoting Sundar v. INS, 328 F.3d

1320, 1323 (11th Cir. 2003)). The Board did not err when it dismissed Calmo’s

petition.

       We DENY Calmo’s petition for review.




                                        4